DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a thick portion" in claim 20 is a relative term which renders the claim indefinite.  The term "a thick portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Chawla (US 2018/0082942).
Regarding claim 8, Chawla discloses a method for forming a semiconductor structure, comprising: forming a metal layer (Fig.2, numeral 110); forming an adhesion-enhancing layer (120) on the metal layer (110); forming a dielectric stack  (130) having a silicon-rich silicon nitride  ([0011]) proximity to a bottom surface of the dielectric stack (130) on the adhesion-enhancing layer (120); forming a trench  (Fig. 3, numeral 202) in the dielectric stack (130); forming a barrier layer (Fig.5, numeral 230, lower part). conforming to the sidewall of the trench (202); forming a high-k dielectric layer (numeral 230, upper part, ([0018]; note (230) is formed by ALD, i.e. layer- by –layer) conforming to the barrier layer (numeral 230, lower part); and forming a contact  (Fig.8, numeral 250) penetrating the adhesion-enhancing layer (120)  and connecting to the metal layer (110).
Regarding claim 12, Chawla discloses wherein a bottom of the trench (202) is in the silicon-rich silicon nitride (130) ([0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (US 2018/0082942) in view of Anderson (US 2016/0379878).
Regarding claim 1, Chawla discloses a method for forming a semiconductor structure, comprising: forming a metal layer (Fig.2, numeral 110); forming an adhesion-enhancing layer  (120) over the metal layer  (110); forming a dielectric stack  (130) over the adhesion-enhancing layer (120); forming a trench  (Fig.3, numeral 202) in the dielectric stack (130) by removing a portion of dielectric stack aligning with the metal layer (110); forming a barrier layer (Fig.5, numeral 230, lower part) conforming to the sidewall of the trench (202); forming a high-k dielectric layer ( numeral 230, upper part) ([0018]; note (230) is formed by ALD, i.e. layer- by -layer) conforming to the barrier layer (numeral 230, lower part); and forming a contact (Fig.8, numeral 250) in the trench and connecting to the metal layer (110).

	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Anderson to have that the adhesion-enhancing layer is formed by a silicide operation for the purpose of providing improved adhesion (Anderson, [0005]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Anderson as applied to claim 1 above, and further in view of Hsu (US 2017/0222008).
Regarding claim 3, Chawla in view of Anderson does not disclose wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer.
	Hsu however discloses wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer ([0039]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Hsu to have the adhesion-enhancing layer is formed by introducing silane to the metal layer for the purpose of forming silicide layers.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla as applied to claim 8 above, and further in view of Anderson and Hsu (US 2017/0222008).
Regarding claim 11, Chawla does not disclose wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer.
Chawla however discloses that layer (120) is formed to enhance material adhesion and/or to prevent the material used to form the first conductive traces 110 from migrating into the adjacent dielectric material layer 130 ([0011]).  Chawla further discloses that the conductive traces are formed from copper and the dielectric material is silicon nitride. And Anderson discloses that the silicide layers provide better adhesion between copper wiring and silicon nitride layers ([0005])
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Anderson to have that the adhesion-enhancing layer is formed by a silicide operation for the purpose of providing improved adhesion (Anderson, [0005]).
Chawla in view of Anderson does not disclose wherein the silicide layer is formed by introducing silane to the metal layer.
	Hsu however discloses wherein the adhesion-enhancing layer is formed by introducing silane to the metal layer ([0039]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Hsu to have the adhesion-enhancing layer is formed by introducing silane to the metal layer for the purpose of forming silicide layers.
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla as applied to claim 8 above, and further in view of Shieh (US 2010/0219502).
Regarding claim 9, Chawla does not explicitly disclose receiving a dielectric layer; and forming an inter-metal dielectric (IMD) on the dielectric layer prior to forming the metal layer in the IMD.	
	Shieh however discloses receiving a dielectric layer; and forming an inter-metal dielectric (IMD) on the dielectric layer prior to forming the metal layer in the IMD.	
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chawla with Shieh to have that the adhesion-enhancing layer is formed by a silicide operation for the purpose of for the purpose forming a display structure.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0364366) in view of Shieh (US 2010/0219502).
Regarding claim 16, Kim discloses a method for forming a semiconductor structure, comprising: forming a semiconductor driver (Fig.30), comprising: forming a metal layer (37); forming an adhesion-enhancing layer (39), (41) on the metal layer (37); forming a dielectric stack (44); (4) over the adhesion-enhancing layer (39), (41); forming a trench  (Fig.31, numeral 65) in the dielectric stack (44), (46); forming a barrier layer (Fig. 32, numeral 81A) conforming to the sidewall of the trench (65); forming a high-k dielectric layer (83) conforming to the barrier layer (81A); and forming a contact (85A) in the trench and connecting to the metal layer (37). 

	Shieh however discloses bonding the semiconductor driver (Fig.5, numerals 210-410) to a conductive pad  (522) of a glass substrate (510); wherein the high-k dielectric layer (310) of the semiconductor driver is spaced from the glass substrate (510) ([0043]) by at least a thickness of the contact (312).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Shieh to bond the semiconductor driver to a conductive pad of a glass substrate; wherein the high-k dielectric layer of the semiconductor driver is spaced from the glass substrate by at least a thickness of the contact for the purpose forming a display structure.
	Regarding claim 20, Kim discloses forming an opening (Fig.31, numeral 65) to expose the metal layer  (39) prior to forming the contact; wherein a thick portion of the adhesion-enhancing layer (41) is removed in forming the opening.
Allowable Subject Matter
Claims 2, 4-7, 10, 13, 14, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest forming a sacrificial layer conforming to the high-k dielectric layer prior to forming the contact; and removing the sacrificial layer after forming the contact as required by claim 2.
The search of the prior art does not disclose or reasonably suggest wherein the metal layer comprises a concave recess profile at a top surface of the metal layer as required by claim 10.
The search of the prior art does not disclose or reasonably suggest forming a photoresist layer above the barrier layer; 17TSMC No. P20173064US02/ Attorney Docket No.T12073/US10669 patterning the photoresist layer to be aligned with a first inner sidewall of the barrier layer; and removing the barrier layer at a bottom surface of the trench within a projection area under the first inner sidewall as required by claim 13.
The search of the prior art does not disclose or reasonably suggest wherein a first inner surface of the barrier layer is covered by the photoresist layer in exposing the silicon-rich silicon nitride, and a second inner surface of the barrier layer parallel to the first inner surface is exposed from the photoresist layer as required by claim 14.
The search of the prior art does not disclose or reasonably suggest forming a sacrificial layer on the high-k dielectric layer prior to forming the contact as required by claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891